Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 8, 2022, has been entered.

	Examiner acknowledges applicants’ reply dated March 8, 2022, including arguments and amendments.

	In the Final Office action dated December 8, 2021, claims 1 – 5 and 7 – 20 were rejected under 35 USC 103 under the combination of Yokoi, Cheung, and Cheng.

	In responding to the rejection of the independent claims, applicants argue that the combination of Yokoi and Cheung does not adequately render obvious the limitation of “applying a data structure comprising a user profile of the user to the temporal shots, to automatically add context that assists the image recognition algorithm in identifying the image entities…” Examiner finds the argument to be persuasive. In particular, applicants argue (at page 11 of the March 8, 2022, submission) that “The user profile of Cheung can be understood as a user-created social media profile on a social media site… But the user profile is not used in Cheung in ‘identifying… image entities in the temporal shots…’.” The user profiles of Cheung do not provide the requisite functionality provided by the user profile data structure of the instant invention. For this reason, the rejection of the independent claims as being obvious over the combination of Yokoi and Cheung is hereby withdrawn.

An updated search did not result in any references, taken alone or in combination, that serve to either anticipate or render obvious the claimed invention.

Claims 1 – 5 and 7 – 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIRAV K KHAKHAR whose telephone number is (571)270-1004. The examiner can normally be reached Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert W Beausoliel, Jr. can be reached on 571-272-3645. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/NIRAV K KHAKHAR/Examiner, Art Unit 2167    

/ROBERT W BEAUSOLIEL JR/Supervisory Patent Examiner, Art Unit 2167